DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 17 September 2020.
Claims 1-7 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 September 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1 line 4 in part reads “an enhanced serving gateway function”, it should read “an enhanced serving gateway- Local Break Out function”.  
Claim 1 line 8 in part reads “the traffic packet”, it should read “a traffic packet”.  
Claim 1 line 9 in part reads “the packet”, it should read “the traffic packet”.  
Claim 1 line 9 in part reads “the policy”, it should read “a policy”.  
Claim 1 line 11 in part reads “the packet”, it should read “the traffic packet”.  
Claim 1 line 11 in part reads “the policies”, it should read “policies”.  

Claim 5 line 2 in part reads “the IP header of a traffic packet”, it should read “an IP header of the traffic packet”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dolby et al. (US Publication 2017/0163727).

With respect to claim 1, Dolby teaches A method for charging a user identified by a user identifier (user IP address (identifier), paragraph 6) accessing a service in an LTE telecommunication network, (a mobile user equipment (or UE) such as a mobile telephone communicates with an evolved base station in an LTE Network, Paragraph 2. UE may request data service access from the network, paragraph 3) said telecommunication network including a base station, a core network (Network includes base station, core network and serving gateway, Figure 6) with an enhanced serving gateway function (SGW-LBO), (SGW permits breakout of user data traffic, Paragraph 61) and an IP network, (IP network, Figure 6) the method including the steps of: 
analyzing all traffic packets originating from the user which connects to the network; (Serving Gateway analysis category of the user traffic and routes the traffic to the network, Paragraph 73)  
forwarding the traffic packet to the core network if the traffic packet or the user sending the packet does not satisfy the policy or the service is not available at the edge site; (based on TFT rules (policy) different categories user traffic can be routed via core network, Paragraph 73. Examiner note: “the packet does not satisfy the policy” is interpreted as the particular categories are available either through edge or core, if the packet falls in the category for the core network then packet is forwarded to the core network)  
offloading traffic packet outside the core network if the packet meets the policies configured in the serving gateway; (The SGW can then implement TFT rules in order to divert relevant user traffic, such as a request for a particular piece of content such as a film, from the SGW, to the CDN server, Paragraph 77. Examiner note: “if the packet meets the policies” is interpreted as the particular categories are available either through edge or core, if the packet falls in the category for the edge network then packet stays locally)  
wherein routing of the traffic packet is done by the serving gateway; (the traffic is routed by the SGW, Paragraph 73)   and 

sending from the serving gateway information about the offload traffic packets (For purposes such as billing, an initial request for content (offloaded to CDN) may be forwarded to the relevant PGW.  Alternatively, the SGW-c entity 108a may be configured to gather packet count statistics for the traffic that is passed to the CDN, paragraph 77. Examiner note: initial request for content describes service  type requested and offloaded to the CDN, therefore initial request for content is information about the offload traffic packets) to the packet data network gateway located in the core network (packet data network (PDN) gateways are located at the network, paragraph 3) or to an Online Charging System. 

With respect to claim 2, Dolby teaches sending a copy of the offload packets from the serving gateway to the packet data network gateway. (SGW mirrors user traffic to other entities like PGW for LI, Paragraph 62)

With respect to claim 6, Dolby teaches generating by the serving gateway records containing a traffic usage of offload traffic packets on a per user basis. (SGW-c entity may be configured to gather packet count statistics for the traffic that is passed to the CDN, Paragraph 77)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dolby et al. (US Publication 2017/0163727) in view of Ashwood-smith et al. (US Publication 2019/0223053).

With respect to claim 3, Dolby doesn’t teach marking the copy of the offload traffic packet.
Ashwood-smith teaches marking the copy of the offload traffic packet (packets are replicated and encapsulating the replicated packet with a tunnel header containing the tunnel information associated with GTP-3, Paragraph 72)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Dolby by Including GT tunnel ID in a field of the header of the duplicated packets as taught by Ashwood-smith. The motivation for combining Dolby and Ashwood-smith is to be able to verify whether or not the received packet was indeed sent through GTP tunnel and verify the source of the packet.

With respect to claim 4, Dolby doesn’t teach the marking includes reserving a GTP tunnel id and marking the copy with the reserved id. 
Ashwood-smith teaches the marking includes reserving a GTP tunnel id (allocate a respective Tunnel Endpoint Identifier (=TEID1) to the UL and DL tunnels, Paragraph 40) and marking the copy with the reserved id. (an UpLink UL packet destined for Data Network may be sent by AP(A) to the SGW through the tunnel GTP-1(UL), encapsulated with a tunnel header that includes: the TEID (=TEID1) assigned by the AP(A) during tunnel establishment, Paragraph 41)



With respect to claim 5, Dolby doesn’t teach the marking includes marking a field in the IP header of a traffic packet.
Ashwood-smith teaches the marking includes marking a field in the IP header of a traffic packet. (Encapsulated with a tunnel header that includes: the IP address of the AP (A) as the source address (SA); and the TEID (=TEID1) assigned by the AP (A) during tunnel establishment, Paragraph 41)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Dolby by Including GT tunnel ID in a field of the header of the duplicated packets as taught by Ashwood-smith. The motivation for combining Dolby and Ashwood-smith is to be able to verify whether or not the received packet was indeed sent through GTP tunnel and verify the source of the packet.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dolby et al. (US Publication 2017/0163727) in view of Li et al. (US Publication 2017/0264444).


With respect to claim 7, Dolby doesn’t teach extending the serving gateway so that the serving gateway implements a Gy interface to communicate with the Online Charging System
extending the serving gateway so that the serving gateway implements a Gy interface to communicate with the Online Charging System. (SGW communicates with OCS via Gy interface, Paragraph 111)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Dolby by Including Gy interface for communication bewtween SGW and OCS as taught by Li. The motivation for combining Dolby and Li is to be able to communicate with OCS to provide traffic usage of the end user and fairly charge the users by using different charging interface like Gy interface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al. (US Publication 2020/0314694) discloses receive a control plane traffic offloading rule via a northbound interface, the traffic offloading rule configured to offload a class of traffic to the local server; operate the RAN CP sniffer to build a user-plane flow control message according to the offloading rule; and send the flow control message to the virtual switch.
Iwai et al. (US Publication 2019/0191343) discloses in a radio communication network that performs traffic offloading in a Radio Access Network (RAN).The local gateway has a user plane of a PDN gateway and provides IP connectivity to the base station to offload a particular type of traffic.
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABDULLAHI AHMED/               Examiner, Art Unit 2472